             Case 1:21-cv-05496-UA Document 1 Filed 06/23/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    :
JOHN POST,                                          :
                                                    :   Case No. ______________
                       Plaintiff,                   :
                                                    :
        v.                                          :   COMPLAINT FOR VIOLATIONS OF
                                                    :   THE FEDERAL SECURITIES LAWS
SOLITON, INC., WALTER V. KLEMP,                     :
BRADLEY HAUSER, CHRISTOPHER                         :
CAPELLI, JONATHAN P. FOSTER,                        :   JURY TRIAL DEMANDED
DANIKA HARRISON, NIQUETTE HUNT,                     :
and MICHAEL KAMINER,                                :
                                                    :
                       Defendants.                  :
                                                    :
                                                    :

       Plaintiff John Post (“Plaintiff”), by and through his undersigned counsel, for his complaint

against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                        NATURE AND SUMMARY OF THE ACTION

       1.       This action is brought by Plaintiff against Soliton, Inc. (“Soliton” or the

“Company”) and the members of Soliton’s Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed

transaction, pursuant to which Soliton will be acquired by AbbVie Inc. (“AbbVie”) through

AbbVie’s subsidiary Scout Merger Sub, Inc. (“Merger Sub”) (the “Proposed Transaction”).
           Case 1:21-cv-05496-UA Document 1 Filed 06/23/21 Page 2 of 16




      2.      On May 10, 2021, Soliton and Allergan Aesthetics (“Allergan”), an AbbVie

company, issued a joint press release announcing that they had entered into an Agreement and

Plan of Merger dated May 8, 2021 (the “Merger Agreement”). Under the terms of the Merger

Agreement, Soliton shareholders will receive $22.60 in cash for each share of Soliton common

stock they own (the “Merger Consideration”).         The Proposed Transaction is valued at

approximately $550 million.

      3.      On June 15, 2021, Soliton filed a Schedule 14A Definitive Proxy Statement (the

“Proxy Statement”) with the SEC. The Proxy Statement, which recommends that Soliton

stockholders vote in favor of the Proposed Transaction, omits or misrepresents material

information concerning, among other things: (i) Soliton management’s financial projections and

the data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by the special committee of the Board’s (“Special Committee”) financial advisor,

Guggenheim Securities, LLC (“Guggenheim”); and (ii) Guggenheim’s and Company insiders’

potential conflicts of interest. The failure to adequately disclose such material information

constitutes a violation of Sections 14(a) and 20(a) of the Exchange Act as Soliton stockholders

need such information in order to make a fully informed decision whether to vote in favor of the

Proposed Transaction or seek appraisal.

      4.      In short, unless remedied, Soliton’s public stockholders will be forced to make a

voting or appraisal decision on the Proposed Transaction without full disclosure of all material

information concerning the Proposed Transaction being provided to them. Plaintiff seeks to

enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange Act

violations are cured.

                               JURISDICTION AND VENUE




                                              -2-
             Case 1:21-cv-05496-UA Document 1 Filed 06/23/21 Page 3 of 16




        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants

are found or are inhabitants or transact business in this District. Moreover, Soliton’s common

stock trades on the Nasdaq Capital Market, which is headquartered in this District, rendering venue

in this District appropriate.

                                           THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Soliton.

        9.       Defendant Soliton is a Delaware corporation, with its principal executive offices

located at 5304 Ashbrook Drive, Houston, Texas 77081. Soliton is a medical device company

with a novel and proprietary platform technology licensed from The University of Texas M.D.

Anderson Cancer Center (“MD Anderson”). Soliton’s shares trade on the Nasdaq Capital Market

under the ticker symbol “SOLY.”

        10.      Defendant Walter V. Klemp (“Klemp”) is a co-founder of the Company and has

served as Executive Chairman and a director since July 2018. Defendant Klemp also previously

served as Chief Executive Officer (“CEO”) of the Company.




                                                 -3-
          Case 1:21-cv-05496-UA Document 1 Filed 06/23/21 Page 4 of 16




       11.       Defendant Bradley Hauser (“Hauser”) has been President and CEO of the Company

since November 2, 2020, and a director since June 15, 2018.

       12.       Defendant Christopher Capelli (“Capelli”) is a co-founder of the Company, Vice

Chairman of the Board, and has been Chief Science Officer (“CSO”) since September 2015, and

a director of the Company since July 2018. Defendant Capelli previously served as the Company’s

President and CEO from August 2018 to October 2020.

       13.       Defendant Jonathan P. Foster (“Foster”) has been a director of the Company since

June 15, 2018.

       14.       Defendant Danika Harrison (“Harrison”) has been a director of the Company since

June 15, 2018.

       15.       Defendant Niquette Hunt (“Hunt”) has been a director of the Company since

October 2020.

       16.       Defendant Michael Kaminer (“Kaminer”) has been a director of the Company since

October 2020.

       17.       Defendants identified in paragraphs 10-16 are referred to herein as the “Board” or

the “Individual Defendants.”

                                OTHER RELEVANT ENTITIES

       18.       AbbVie is a Delaware corporation with its principal executive offices located at 1

North Waukegan Road, North Chicago, Illinois. It is a global, research-based biopharmaceutical

company developing and marketing advanced therapies that address some of the world’s most

complex and serious diseases. AbbVie employed approximately 47,000 employees in over 70

countries as of January 31, 2021. AbbVie’s shares trade on the New York Stock Exchange under

the ticker symbol “ABBV.”




                                                -4-
          Case 1:21-cv-05496-UA Document 1 Filed 06/23/21 Page 5 of 16




       19.     Merger Sub is a Delaware corporation and a wholly owned subsidiary of AbbVie.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company

       20.     Soliton is a medical technology company focused on developing and

commercializing products utilizing its proprietary designed acoustic shockwave technology

platform referred to as Rapid Acoustic Pulse (“RAP”). Soliton is a pre-revenue stage company

with its first product, RESONIC, the brand name for its RAP device, preparing for launch for the

removal of tattoos and the reduction of cellulite. Soliton’s RESONIC console uses rapid pulses of

designed acoustic shockwaves to disrupt cellular structures in the dermal and subdermal tissue.

The uniqueness of Soliton’s designed shockwave allows Soliton to target the differential in

stiffness between cellular structures and generate a shearing effect that Soliton believes represents

a platform technology potentially useful in tattoo removal, cellulite treatment, fibrotic scar

treatment and other indications. Soliton’s technology allows the disruption of targeted structures

within the skin with only minimal discomfort and without additional treatment-related downtime

for tattoo removal or any downtime for cellulite treatment.

       21.     On May 12, 2021, the Company announced its first quarter 2021 financial results

and business developments. Soliton received U.S. Food and Drug Administration (“FDA”) 510(k)

clearance for short-term improvement in the appearance of cellulite. The Company also received

FDA Special 510(k) clearance for modifications to the RESONIC device to facilitate ease of use

in commercial settings and successfully completed all required safety testing including Quality

System/Current Good Manufacturing Practice regulations for medical devices (21 CFR Part 820)

inspection from the FDA. During the quarter, Soliton entered into a collaboration with the U.S.

Navy to conduct a 12-week proof-of-concept clinical study to evaluate the safety and efficacy of




                                                -5-
           Case 1:21-cv-05496-UA Document 1 Filed 06/23/21 Page 6 of 16




RESONIC for the improvement in the appearance of fibrotic scars. Additionally, the Company

initiated a second pre-clinical study in animals for the treatment of liver fibrosis to validate positive

results demonstrated in Soliton’s initial pre-clinical study.

The Proposed Transaction

        22.     On March 26, 2021, Soliton and AbbVie issued a joint press release announcing

the Proposed Transaction, which states, in relevant part:

        IRVINE, Calif. and HOUSTON, May 10, 2021 -- Allergan Aesthetics, an AbbVie
        company (NYSE: ABBV) and Soliton (NASDAQ: SOLY) today announced a
        definitive agreement under which Allergan Aesthetics will acquire Soliton and
        RESONICTM, its Rapid Acoustic Pulse device which recently received U.S. Food
        and Drug Administration (FDA) 510(k) clearance and is a non-invasive treatment
        for the short-term improvement in the appearance of cellulite. The acquisition of
        Soliton expands and complements Allergan Aesthetics’ Body Contouring treatment
        portfolio which includes CoolSculpting® Elite.

        The novel platform technology uses non-invasive rapid, high-frequency sound
        waves to disrupt targeted cellular structures and connective tissue, physically
        impacting the fibrous septae beneath the skin that contribute to the dimpled
        appearance of cellulite. In clinical trial data submitted to the FDA, after a single
        treatment session RESONICTM demonstrated significant improvement and strong
        patient satisfaction with 92.9 percent of subjects agreeing or strongly agreeing their
        cellulite appeared improved.

        “There is a huge unmet need to address cellulite and effective treatments have been
        elusive and frustrating for consumers,” said Carrie Strom, President, Global
        Allergan Aesthetics and Senior Vice President, AbbVie. “Soliton’s technology
        offers a new, completely non-invasive approach with clinically-proven results to
        reduce the appearance of cellulite with no patient downtime. The addition of this
        technology complements Allergan Aesthetics’ portfolio of body contouring
        treatments. Health care providers will now have another option to address
        consumers’ aesthetic concerns.”

        “Allergan Aesthetics’ brand recognition, global footprint, track record and
        commitment to developing best-in-class aesthetic treatments makes the Company
        ideally suited to maximize the commercial potential of the RESONICTM rapid
        acoustic pulse technology,” said Walter Klemp, Executive Chairman, Soliton. “I
        am proud of the passion and accomplishments of the Soliton team and thankful for
        the ongoing support of our investors which have culminated in this transaction. We
        look forward to working with Allergan Aesthetics to ensure a successful completion
        of this transaction.”




                                                  -6-
          Case 1:21-cv-05496-UA Document 1 Filed 06/23/21 Page 7 of 16




       Under the terms of the transaction, Allergan Aesthetics will pay $22.60 per share
       in cash for each outstanding share of Soliton. Soliton’s enterprise value for the
       transaction is approximately $550 million and was approved by the Boards of
       Directors of both companies. The transaction is subject to customary closing
       conditions, including clearance by the U.S. antitrust authorities under the Hart-
       Scott-Rodino Act and approval of Soliton’s shareholders. Guggenheim Securities
       served as financial advisor to Soliton and Hogan Lovells served as legal counsel to
       Soliton.

       RESONICTM has also received FDA 510(k) clearance for use in conjunction with
       laser for tattoo removal and has demonstrated clinical results in fibrotic scars.

Insiders’ Interests in the Proposed Transaction

       23.     Soliton insiders are the primary beneficiaries of the Proposed Transaction, not the

Company’s public stockholders. The Board and the Company’s executive officers are conflicted

because they will have secured unique benefits for themselves from the Proposed Transaction not

available to Plaintiff and the public stockholders of Soliton.

       24.     Notably, in connection with defendant Capelli’s relationship with MD Anderson as

the inventor of the intellectual property that Soliton licenses from MD Anderson, according to the

Proxy Statement, defendant Capelli:

       is entitled to 50% of the proceeds from the sale by MD Anderson of up to 75,000
       shares of Soliton common stock that were issued to MD Anderson in connection
       with the license agreement. Based on the merger consideration of $22.60 per share
       for those shares, Dr. Capelli will receive up to $847,500 as his portion of the merger
       consideration to be paid for those shares in the merger.

Proxy Statement at 62.

       25.     Further, Company insiders stand to reap substantial financial benefits for securing

the deal with AbbVie. Upon consummation of the Proposed Transaction, all vested and unvested

Company options, restricted stock units and warrants to purchase Soliton shares will be converted

into cash payments. Defendant Hauser stands to receive $4,520,000 in connection with his




                                                -7-
           Case 1:21-cv-05496-UA Document 1 Filed 06/23/21 Page 8 of 16




restricted stock units and the following tables set forth the value of Soliton options and warrants

held by Company insiders:




         26.   In addition, if they are terminated in connection with the Proposed Transaction,

Soliton insiders stand to receive substantial cash severance payments as set forth in the following

table:




The Proxy Statement Contains Material Misstatements and Omissions

         27.   The defendants filed a materially incomplete and misleading Proxy Statement with

the SEC and disseminated it to Soliton’s stockholders. The Proxy Statement misrepresents or

omits material information that is necessary for the Company’s stockholders to make an informed

decision whether to vote their shares in favor of the Proposed Transaction or seek appraisal.

         28.   Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information




                                               -8-
          Case 1:21-cv-05496-UA Document 1 Filed 06/23/21 Page 9 of 16




concerning: (i) Soliton management’s financial projections and the data and inputs underlying the

financial valuation analyses that support the fairness opinion provided by the Special Committee’s

financial advisor, Guggenheim; and (ii) Guggenheim’s and Company insiders’ potential conflicts

of interest. Accordingly, Soliton stockholders are being asked to vote in favor of the Proposed

Transaction or seek appraisal without all material information at their disposal.

Material Omissions Concerning the Company’s Financial Projections

       29.     The Proxy Statement fails to disclose material information concerning Company

management’s financial projections.

       30.     For example, the Proxy Statement sets forth, “Beginning in the late fall of 2020,

Soliton senior management, at the direction of the SAC, began to prepare updated financial

projections regarding Soliton’s financial performance as a standalone company.” Id. at 29. Then

on or around March 5, 2021 “senior management was preparing updated financial projections

based on a range of assumptions, and that these updated projections would be presented shortly to

Soliton senior management, the Board and the SAC for their review and comment.” Id. at 31. At

a March 11, 2021 Special Committee meeting, “representatives of Guggenheim Securities then

reviewed with the SAC a presentation that included the updated financial forecasts from Soliton

senior management as well as a preliminary illustrative financial analysis of Soliton on a

standalone basis from Guggenheim Securities using the updated financial projections.” Id. On

May 5, 2021:

       The Board reviewed the financial projections prepared by Soliton’s senior
       management and discussed with members of Soliton’s management the underlying
       assumptions. After discussion, the Board authorized and directed Guggenheim
       Securities to use the specified financial projections in connection with its financial
       analysis of the potential acquisition of Soliton by AbbVie and the preparation of
       Guggenheim Securities’ fairness opinion.




                                               -9-
          Case 1:21-cv-05496-UA Document 1 Filed 06/23/21 Page 10 of 16




       Immediately after the Board meeting on May 5, 2021, the SAC held a meeting via
       videoconference at which representatives of Hogan Lovells and Nelson Mullins
       were present. After discussion among the participants in the meeting, the SAC
       authorized and directed Guggenheim Securities to use the specified financial
       projections in connection with its financial analysis of the potential acquisition of
       Soliton by AbbVie and in the preparation of Guggenheim Securities’ fairness
       opinion.

Id. at 36. The Proxy Statement fails, however, to disclose: (i) the updated projections that Soliton

management was preparing in the late fall of 2020; (ii) the updated projections that senior

management was preparing on or around March 5, 2021 that were reviewed at the March 11, 2021

Special Committee meeting; and (iii) the assumptions underlying each set of updated projections.

       31.     Additionally, the Proxy Statement fails to disclose all line items underlying the

calculation of unlevered free cash flow.

       32.     The Proxy Statement also describes Guggenheim’s fairness opinion and the various

valuation analyses performed in support of its opinion. However, the description of Guggenheim’s

fairness opinion and analyses fails to include key inputs and assumptions underlying these

analyses. Without this information, as described below, Soliton’s public stockholders are unable

to fully understand these analyses and, thus, are unable to determine what weight, if any, to place

on Guggenheim’s fairness opinion in determining whether to vote in favor of the Proposed

Transaction or seek appraisal.

       33.     With respect to Guggenheim’s Discounted Cash Flow Analyses, the Proxy

Statement fails to disclose: (i) the Company’s unlevered free cash flow for year 2031 for the Base

Scenario and Moderate Growth Scenario and year 2030 for the Outperform Scenario, utilized by

Guggenheim to calculate the Company’s terminal value; (ii) quantification of Soliton’s terminal

value under each scenario; and (iii) quantification of the inputs and assumptions underlying the

discount rate range of 11.55% to 14.30%.




                                               - 10 -
          Case 1:21-cv-05496-UA Document 1 Filed 06/23/21 Page 11 of 16




       34.     With respect to Guggenheim’s Discounted Future Value Analysis Based on

Selected Publicly Traded Companies Analysis, the Proxy Statement fails to disclose: (i)

quantification of the inputs and assumptions underlying the discount rate of 12.0% to 14.0%; and

(ii) Guggenheim’s basis for applying multiples of 7.0x to 10.0x.

       35.     With respect to Guggenheim’s Selected Publicly Traded Companies Analysis, the

Proxy Statement fails to disclose: (i) the objective selection criteria used to select the companies;

and (ii) Guggenheim’s basis for applying multiples of 6.5x to 8.5x.

       36.     With respect to Guggenheim’s Selected Precedent Merger and Acquisition

Transactions Analysis, the Proxy Statement fails to disclose: (i) Guggenheim’s basis for applying

multiples of 7.0x to 10.0x; and (ii) the closing dates of the transactions.

       37.     With respect to Guggenheim’s Wall Street Equity Research Analyst Stock Price

Targets analysis, the Proxy Statement fails to disclose the individual price targets observed and

the sources thereof.

       38.     The omission of this information renders the statements in the “Certain Unaudited

Prospective Financial Information” and “Opinions of Financial Advisor” sections of the Proxy

Statement false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning Guggenheim’s and Company Insiders’ Potential Conflicts of
Interest

       39.     The Proxy Statement fails to disclose material information concerning potential

conflicts of interest faced by Guggenheim.

       40.     For example, the Proxy Statement sets forth that, “Aside from its current

engagement by Soliton, Guggenheim Securities has not been previously engaged during the past

two years by Soliton, nor has Guggenheim Securities been previously engaged during the past two

years by AbbVie, to provide financial advisory or investment banking services for which




                                                - 11 -
           Case 1:21-cv-05496-UA Document 1 Filed 06/23/21 Page 12 of 16




Guggenheim Securities received fees.” Id. at 53. Yet, the Proxy Statement fails to disclose

whether Guggenheim has performed any services for and received any fees from the Company’s

largest shareholder, Remeditex Ventures LLC, which owns 42.7% of the Company’s common

stock.

         41.   Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

         42.   The Proxy Statement also fails to disclose material information concerning

Company insiders’ potential conflicts of interest.

         43.   The Proxy Statement fails to disclose whether any of Soliton’s executive officers

or directors are continuing their employment following consummation of the Proposed

Transaction, as well as the details of all employment and retention-related discussions and

negotiations that occurred between AbbVie and Soliton’s executive officers, including who

participated in all such communications, when they occurred and their content. The Proxy

Statement further fails to disclose whether any of AbbVie’s proposals or indications of interest

mentioned management retention in the combined company following the Proposed Transaction

or the purchase of or participation in the equity of the combined company.

         44.   Communications regarding post-transaction employment and merger-related

benefits during the negotiation of the underlying transaction must be disclosed to shareholders.

This information is necessary for shareholders to understand potential conflicts of interest of

management and the Board, as that information provides illumination concerning motivations that

would prevent fiduciaries from acting solely in the best interests of the Company’s stockholders.




                                               - 12 -
          Case 1:21-cv-05496-UA Document 1 Filed 06/23/21 Page 13 of 16




       45.     The omission of this information renders the statements in the “Opinion of

Financial Advisor,” “Background of the Merger” and “Interests of Directors and Executive

Officers in the Merger” sections of the Proxy Statement false and/or materially misleading in

contravention of the Exchange Act.

       46.     The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include this

information in the Proxy Statement. Absent disclosure of the foregoing material information prior

to the stockholder vote on the Proposed Transaction, Plaintiff and the other stockholders of Soliton

will be unable to make a sufficiently informed voting or appraisal decision in connection with the

Proposed Transaction and are thus threatened with irreparable harm warranting the injunctive

relief sought herein.

                                     CLAIMS FOR RELIEF

                                              COUNT I

             Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       47.     Plaintiff repeats all previous allegations as if set forth in full.

       48.     During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in violation

of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       49.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about Soliton management’s




                                                 - 13 -
          Case 1:21-cv-05496-UA Document 1 Filed 06/23/21 Page 14 of 16




financial projections, Guggenheim’s financial analyses; and Guggenheim’s and Company

insiders’ potential conflicts of interest. The defendants were at least negligent in filing the Proxy

Statement with these materially false and misleading statements.

       50.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction or seek to exercise their appraisal rights.

       51.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       52.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                   Claims Against the Individual Defendants for Violations
                            of Section 20(a) of the Exchange Act

       53.     Plaintiff repeats all previous allegations as if set forth in full.

       54.     The Individual Defendants acted as controlling persons of Soliton within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Soliton, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       55.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to




                                                 - 14 -
          Case 1:21-cv-05496-UA Document 1 Filed 06/23/21 Page 15 of 16




and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       56.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy Statement.

       57.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions the Company directors had input into.

       58.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       59.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Soliton stockholders will

be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Soliton, and against defendants, as follows:




                                                - 15 -
            Case 1:21-cv-05496-UA Document 1 Filed 06/23/21 Page 16 of 16




       A.       Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until defendants disclose and disseminate the

material information identified above to Soliton stockholders;

       B.       In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.       Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

as well as SEC Rule 14a-9 promulgated thereunder;

       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.


                                         JURY DEMAND

       Plaintiff demands a trial by jury.



 Dated: June 23, 2021                                    WEISSLAW LLP


                                                  By
                                                         Richard A. Acocelli
                                                         1500 Broadway, 16th Floor
                                                         New York, New York 10036
                                                         Tel: (212) 682-3025
                                                         Fax: (212) 682-3010
                                                         Email: racocelli@weisslawllp.com

                                                         Attorneys for Plaintiff




                                                - 16 -
